U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52179 Chatsworth Acquisitions I, Inc. (Exact name of registrant as specified in its charter) Delaware 20-3654141 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1050 17th Street, Suite 1750 Denver, Colorado 80265 (Address of principal executive offices) (303) 292-3883 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No o. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No x. APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 20,000,000 shares of common stock outstanding as of May 22, 2012. CHATSWORTH ACQUISITIONS I, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements: 2 Balance Sheets as of September 30, 2009 (Unaudited) and March 31, 2009 2 Statements of Operations (Unaudited) for the Three- and Six-Months Ended September30, 2009 and 2008 and the Cumulative Period from July 22, 2005 (Inception) to September 30, 2009 3 Statements of Cash Flows (Unaudited) for the Six Months Ended September30, 2009 and 2008 and the Cumulative Period from July 22, 2005 (Inception) to September 30, 2009 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Removed and Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Chatsworth Acquisition I, Inc. (A Development Stage Company) Balance Sheets September 30, March 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts Payable $ $ Accounts payable, shareholder - Total current liabilities STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 75,000,000 shares authorized; 4,000,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 Chatsworth Acquisition I, Inc. (A Development Stage Company) Statement of Operations For the period from inception (July 22, 2005) to September 30, 2009 (Unaudited) For the three months ended September 30, For the three months ended September 30, For the six months ended September 30, For the six months ended September 30, Fortheperiod frominception (July22,2005) toSeptember 30 REVENUES $
